Citation Nr: 0924664	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 
50 percent for generalized anxiety disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from August 1960 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the Veteran's claim for a 
disability rating greater than 50 percent for generalized 
anxiety disorder. 

This matter also is on appeal of an April 2008 rating 
decision in which the RO denied the Veteran's claim of 
entitlement to a TDIU.  This decision was issued to the 
Veteran and his service representative in May 2008.  Although 
the Veteran requested a Central Office Board hearing in 
February 2009, he failed to report for this hearing in June 
2009.  Accordingly, his Board hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected generalized anxiety 
disorder is manifested by, at worst, serious symptoms, 
including social isolation and panic attacks once or twice a 
week.

3.  Service connection is in effect for generalized anxiety 
disorder, evaluated as 10 percent disabling effective July 1, 
1972, and as 50 percent disabling effective December 18, 
2001; and for erectile dysfunction, evaluated as 0 percent 
disabling; the Veteran's combined disability rating is 
50 percent.

4.  The Veteran's service-connected disabilities alone do not 
preclude him from securing and maintaining gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
50 percent for generalized anxiety disorder have not been 
met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9400 (2008).

2.  The schedular criteria for the assignment of a TDIU have 
not been met, nor have the criteria for a referral for 
consideration of a TDIU on an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March 2005, July 2006, and June 2007, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence showing that his service-connected 
generalized anxiety disorder had worsened, medical evidence 
showing that his service-connected disabilities precluded him 
from securing and maintaining gainful employment, and noted 
other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that, for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Here, the Veteran 
received Vazquez-Flores notice in July 2008. 

Additional notice of the five elements of a service-
connection claim was provided in the July 2006 and June 2007 
VCAA notice letters, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In response to all of 
this notice, the Veteran notified VA in August 2006 and 
February, July, and December 2008 that he had no further 
information or evidence to submit in support of his claims.  
Thus, the Board finds that VA met its duty to notify the 
appellant of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because all 
of the Veteran's claims are being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot and there can be no failure to notify 
the Veteran.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board; as noted above, he failed to report for 
his Board hearing.  It appears that all known and available 
records relevant to the issues on appeal have been obtained 
and are associated with the Veteran's claims file; the 
Veteran does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran was provided 
with VA examinations for his service-connected generalized 
anxiety disorder and which addressed the impact of his 
service-connected disabilities on his employability; thus, 
additional examinations are unnecessary.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that his service-connected generalized 
anxiety disorder is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected generalized anxiety disorder 
currently is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, DC 9400 (generalized anxiety disorder).  
See 38 C.F.R. § 4.130, DC 9400 (2008).

Under DC 9400, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability, 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9400 (2008).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the Veteran's claim, a GAF 
score of 41-50 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 61-70 indicates some mild symptoms or some 
difficulty in social, occupational, or school functioning but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  A GAF score of 71-80 indicates 
that, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors and no more 
than slight impairment in social, occupational, or school 
functioning.

The recent medical evidence shows that, on VA outpatient 
treatment in June 2004, the Veteran reported that his anxiety 
was "reasonably well controlled with his current 
medications."  He reported occasional difficulty falling 
asleep "but not all the time."  The Veteran was retired.  
Mental status examination of the Veteran showed he was 
dressed neatly with good grooming, full orientation, clear, 
coherent, and goal-directed thoughts, no suicidal or 
homicidal ideation, and no psychosis.  The Veteran's GAF 
score was 70, indicating some mild symptoms.  The assessment 
was generalized anxiety disorder which was stable.

In December 2004, the Veteran reported that he experienced 
"a few episodes of hyperventilation/anxiety bordering on 
panic attacks but lasting just [a] brief few minutes."  He 
also reported that these episodes had occurred 2 times a 
month.  He reported further that he was sleeping well and 
denied depression and suicidal or homicidal ideation.  He 
stated that he was retired, spent time on chores around the 
house, and went hunting.  Mental status examination of the 
Veteran showed full orientation, clear thoughts without 
psychosis, and no suicidal or homicidal ideation.  The 
Veteran's GAF score was 65-70, indicating some mild symptoms.  
The assessment was generalized anxiety disorder.

On VA examination in April 2005, the Veteran complained of 
daily anxiety symptoms "of high severity."  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and VA treatment records.  The Veteran 
reported that he had been retired since 1999 and spent his 
time working outside and gardening.  He also described 
interests in target shooting but he had not engaged in this 
activity recently.  "Socially, he has little contact with 
others."  Mental status examination of the Veteran showed no 
impairment in thought process or ability to communicate, no 
hallucinations or delusions, inappropriate behaviors, 
suicidal or homicidal thoughts, an ability to maintain 
personal hygiene and other activities of daily living, full 
orientation, an obsessive worry about needing to have 
everything exactly right and in place, "a compulsive need to 
complete anything that he starts," normal speech in rate and 
rhythm, reported frequent panic attacks "that are judged to 
be part of his anxiety disorder," and reported difficulty 
with initial sleep and then waking up after 2 hours.  The 
Veteran's GAF score was 50, indicating serious symptoms.  The 
VA examiner stated that the Veteran's GAF score "is based on 
severe impairment" in social and occupational functioning.  
The diagnoses included generalized anxiety disorder.

On VA outpatient treatment in June 2005, the Veteran 
complained of "some difficulty falling asleep."  He 
reported that he was retired from the civil service and no 
longer experienced frequent panic/anxiety attacks.  He also 
reported that he spent his time planting flowers, fixing 
things in his house, and "stays busy."  He reported further 
that he had experienced occasional feelings of depression 
"but these do not last longer than a few hours or at most 
one day."  The Veteran denied any suicidal or homicidal 
ideation or vegetative symptoms of depression.  Mental status 
examination of the Veteran showed full orientation, clear 
thoughts without psychosis, and no suicidal or homicidal 
ideation.  The Veteran's GAF score was 70.  The assessment 
included generalized anxiety disorder.

In November 2005, the Veteran complained of "being depressed 
from time to time."  He denied experiencing "any anxiety 
attacks 'for a while.'"  He stated that his depression 
"comes and goes at random [and was] not related to any 
events."  He also stated that he some times received only 2-
4 hours of sleep per night.  He also denied any suicidal or 
homicidal ideation.  Mental status examination of the Veteran 
showed normal speech in rate and rhythm, neither increased 
nor decreased psychomotor activity, full orientation, 
coherent, logical, and goal-directed thoughts, no current 
auditory, visual, or other hallucinations, no delusions, and 
no suicidal or homicidal ideation.  The Veteran's GAF score 
was 75, indicating that, if symptoms are present, they are 
transient and expectable reactions to psychological stressors 
and no more than slight impairment in social, occupational, 
or school functioning.  The assessment was unchanged from 
June 2005.

In August 2006, the Veteran complained of recent-onset 
nightmares "about his former job" which interfered with his 
sleep.  The Veteran reported that he was spending time in his 
garden but was "perhaps somewhat less active than 
previously."  Mental status examination of the Veteran was 
unchanged from November 2005.  The Veteran's GAF score was 
60, indicating moderate symptoms.  The VA examiner noted that 
the Veteran "also exhibits many depressive symptoms."  The 
diagnoses included generalized anxiety disorder.

In October 2006, the Veteran complained of continued 
depression and reported that "overall he feels 'sad' and he 
has felt like this for several years.  The only thing that 
makes him happy is deer hunting.  He gets along with his wife 
but has no interest in spending time with her."  He also 
reported doing less yard work.  Mental status examination of 
the Veteran was unchanged.  The Veteran's GAF score was 60, 
indicating moderate symptoms.  The assessment was unchanged.

In November 2006, the Veteran reported that his anxiety 
symptoms were under fair control on medication.  He also 
reported that he was sleeping better since he had started 
taking Prozac.  Mental status examination of the Veteran was 
unchanged.  The Veteran's GAF score was 70.  The assessment 
was unchanged.

In a June 2007 statement, the Veteran described the impact of 
his generalized anxiety disorder symptoms on his life.

On VA outpatient treatment in July 2007, the Veteran 
complained of "a number of stressors" over the prior 
6 months including recent prostate and back surgeries, his 
wife's involvement in a motor vehicle accident where she was 
not injured seriously, and his brother's death from stomach 
cancer.  The Veteran reported experiencing some decreased 
mood with some decreased motivation and energy but still was 
able to stay active.  The Veteran's GAF score was 65.  Mental 
status examination of the Veteran and the assessment were 
unchanged.

In December 2007, the Veteran reported that he had been doing 
okay since his most recent visit in July 2007.  He reported 
that he "still gets tens and anxious."  He also denied 
panic attacks or depressed mood.  Mental status examination 
of the Veteran was unchanged.  The Veteran's GAF score was 
70.  The assessment also was unchanged.

In a May 2008 statement, the Veteran's wife described the 
impact of his service-connected generalized anxiety disorder 
on their relationship and marriage.

On VA examination in October 2008, the Veteran complained of 
depression, difficulty sleeping, headaches, and fatigue.  The 
VA examiner reviewed the Veteran's claims file, including his 
service treatment records, VA medical records, service 
personnel records, "and all other related documentation."  
The Veteran stated, "I do not socialize with family.  I have 
no friends."  He also stated that, although he had 
4 siblings, he did not communicate with them.  He reported 
experiencing panic attacks once or twice a week.  The Veteran 
was "fairly limited" socially and "very occasionally does 
family events."  The Veteran reported that he had retired in 
1999 after a total of 37 years of government service.  Mental 
status examination of the Veteran showed goal-directed and 
logical thoughts, no hallucinatory or delusional material in 
reported dreams, no suicidal or homicidal ideation, adequate 
maintenance of personal hygiene and other activities of daily 
living, full orientation, no obsessive or ritualistic 
behavior, normal speech "although it was somewhat slowed at 
times" and "somewhat sad in tone," panic attacks "perhaps 
1-2 times a week," daily depression "along with 
considerable anxiety," occasional outbursts due to 
irritability, sleeping 4-5 hours a night, and some reported 
marital conflict "but, however, it doesn't appear to be 
markedly serious."  The VA examiner opined that the 
Veteran's "psychiatric condition is fairly stable [which is] 
fairly consistent with the way in which his current 
psychiatrist is seeing his condition.  The Veteran is plagued 
by anxiety and depression."  The VA examiner also opined 
that the Veteran's service-connected generalized anxiety 
disorder "would not seem to be a significant factor in 
preventing him from working."  The Veteran's GAF score was 
55.  The VA examiner noted that, although the Veteran's GAF 
score "suggests [his] symptoms are serious, however, they 
are moderated by his complete of a full career and being able 
to retire, completing both military service and civil 
service, compiling between the two 37 years of honorable 
service."  The VA examiner also noted that the Veteran "is 
able to stay in a marriage at this point."  This examiner 
concluded, "It is very likely that the Veteran's experience 
of enjoyment in life and possibly return to some kind of 
gainful employment or volunteer work would be possible and 
more satisfying to him."  The diagnoses included generalized 
anxiety disorder.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 50 percent for generalized anxiety disorder.  The 
medical evidence shows that the Veteran's service-connected 
generalized anxiety disorder is manifested by, at worst, 
serious symptoms, including social isolation from close 
friends and siblings and panic attacks once or twice a week 
(as reported on VA examination in April 2005).  It appears 
that the Veteran's anxiety disorder fluctuated during this 
appeal as his GAF scores ranged between 50, indicating 
serious symptoms, and 75, indicating no more than slight 
impairment and transient and expected reactions to 
psychosocial stressors.  The Veteran reported in August 2006 
that he was spending time in his garden but was "perhaps 
somewhat less active than previously."  Mental status 
examination of the Veteran in August 2006 showed normal 
speech in rate and rhythm, normal psychomotor activity, full 
orientation, coherent, logical, and goal-directed thoughts, 
no current auditory, visual, or other hallucinations, no 
delusions, and no suicidal or homicidal ideation.  Subsequent 
VA outpatient treatment records show that his mental status 
was unchanged.  On VA examination in October 2008, the 
Veteran reported that he had no close friends, did not 
communicate with his siblings, experienced panic attacks once 
or twice a week, and was "fairly limited" socially.  The VA 
examiner opined that the Veteran's "psychiatric condition is 
fairly stable" although he was "plagued by anxiety and 
depression."  The VA examiner also noted that, although the 
Veteran's GAF score "suggests [his] symptoms are serious, 
however, they are moderated by his complete of a full career 
and being able to retire, completing both military service 
and civil service, compiling between the two 37 years of 
honorable service."  Absent evidence that the Veteran's 
service-connected generalized anxiety disorder is manifested 
by occupational and social impairment deficiencies in most 
areas or that it is totally disabling (i.e., a 70 or 
100 percent rating under DC 9400), the Board finds that the 
criteria for a disability rating greater than 50 percent for 
generalized anxiety disorder have not been met.  See 
38 C.F.R. § 4.130, DC 9400 (2008).

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  The Veteran has been retired since 
1999, including throughout the pendency of this appeal.  The 
VA examiner opined in October 2008 that the Veteran's 
service-connected generalized anxiety disorder "would not 
seem to be a significant factor in preventing him from 
working."  Thus, the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his generalized anxiety disorder has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  The 50 percent 
currently assigned for the Veteran's service-connected 
generalized anxiety disorder also contemplates serious 
disability.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Veteran also contends that he is entitled to TDIU, 
including on an extraschedular basis, because his service-
connected disabilities preclude him from securing or 
maintaining gainful employment.

The Veteran's service-connected generalized anxiety disorder 
is evaluated currently as 50 percent disabling under 
38 C.F.R. § 4.130, DC 9400, effective December 18, 2001.  His 
service-connected erectile dysfunction is evaluated currently 
as zero percent disabling under 38 C.F.R. § 4.115b, DC 7599-
7522, effective March 30, 2005.  The Veteran's current 
combined disability rating for compensation is 50 percent, 
effective December 18, 2001.  See 38 C.F.R. § 4.25 (2008).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a Veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, 
either his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court has held that the central inquiry in determining 
whether a Veteran is entitled to a total rating based on 
individual unemployability is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The test of individual unemployability is whether the 
Veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to TDIU on an 
extraschedular basis.  As noted above, the Veteran clearly 
does not meet the schedular criteria for a TDIU.  See 
38 C.F.R. § 4.16(a).  Despite the repeated assertions of the 
Veteran and his wife to the contrary, there is no objective 
evidence that the Veteran's service-connected disabilities 
alone preclude him from securing or maintaining substantially 
gainful employment.  As also noted above, the Veteran has 
been retired since 1999, including throughout the pendency of 
this appeal, after 37 years in government service.  Following 
comprehensive VA examination in October 2008, the VA examiner 
opined that the Veteran's service-connected generalized 
anxiety disorder, which was stable clinically, "would not 
seem to be a significant factor in preventing him from 
working."  This examiner noted that, although the Veteran's 
GAF score of 55 "suggests [his] symptoms are serious, 
however, they are moderated by his complete of a full career 
and being able to retire, completing both military service 
and civil service, compiling between the two 37 years of 
honorable service."  This examiner concluded, "It is very 
likely that the Veteran's experience of enjoyment in life and 
possibly return to some kind of gainful employment or 
volunteer work would be possible and more satisfying to 
him."  The Veteran's combined disability evaluation of 
50 percent is insufficient to grant TDIU on a schedular 
basis.  There also is no evidence that the symptomatology 
attributed to the Veteran's service-connected generalized 
anxiety disorder or erectile dysfunction presents such an 
exceptional disability picture that the available schedular 
evaluations are inadequate.  See Thun, 22 Vet. App. at 111.  
As discussed above, the 50 percent rating assigned to the 
Veteran's service-connected generalized anxiety disorder 
appropriately compensates him for the level of disability he 
has experienced.  In summary, the Board finds no exceptional 
or unusual circumstances that would warrant referral for 
consideration of a TDIU rating on an extraschedular basis.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a disability rating greater than 50 percent 
for generalized anxiety disorder is denied.

Entitlement to a TDIU on an extraschedular basis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


